Title: To Thomas Jefferson from Joachim Frederick Eckard, 12 April 1805
From: Eckard, Joachim Frederick
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 12th. April 1805.
                  
                  A scientific Gentleman at Copinhagen gave me in charge, when I was there last Winter, to convey to your Excellency the inclosed with a small Package containing some ancient coins, which he has begged your Excellencys permission to offer as a token of his great respect.
                  I have felt as highly gratify’d to have been honour’d with this commission, as I feel happy in this opportunity of most respectfully joining with my countrymen in paying you the tribute of my homage and veneration
                  I most humbly beg permission to sign Your Excellencies Most obedient and most humble Servant.
                  
                     J. F. Eckard 
                     
                     Danish V. Consul at Philadelphia
                  
               